UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-8445 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) INDIANA 37-0684070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17est, Suite 400 San Antonio, Texas (Address of principal executive offices) (Zip Code) (210) 344-3400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 4, 2015, 2,065,626 shares of the registrant’s Common Stock, $.50 stated value, were outstanding. Index BIGLARI HOLDINGS INC. INDEX Page No. Part I – Financial Information Item 1. Financial Statements Consolidated Balance Sheets — June 30, 2015 and December 31, 2014 1 Consolidated Statements of Earnings— Second Quarter and First Six Months 2015 and 2014 2 Consolidated Statements of Comprehensive Income— Second Quarter and First Six Months 2015 and 2014 3 Consolidated Statements of Cash Flows— First Six Months 2015 and 2014 4 Consolidated Statements of Changes in Shareholders’ Equity— First Six Months 2015 and 2014 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 Part II – Other Information Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 Index PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIGLARI HOLDINGS INC. CONSOLIDATED BALANCE SHEETS (dollars in thousands) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Investments Receivables Inventories Deferred taxes Other current assets Total current assets Property and equipment Goodwill Other intangible assets Investment partnerships Other assets Total assets $ $ Liabilities and shareholders’ equity Liabilities Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable and other borrowings Total current liabilities Long-term notes payable and other borrowings Deferred taxes Other liabilities Total liabilities Shareholders’ equity Common stock - 2,065,608 and 2,065,586 shares outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Biglari Holdings Inc shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 Index BIGLARI HOLDINGS INC. CONSOLIDATED STATEMENTS OF EARNINGS (dollars in thousands except per-share amounts) Second Quarter First Six Months (Unaudited) (Unaudited) Revenues Restaurant operations $ Insurance premiums and other Media advertising and other Cost and expenses Restaurant cost of sales Insurance losses and underwriting expenses Media cost of sales Selling, general and administrative Depreciation and amortization Other income (expenses) Interest and dividends 3 8 Interest expense ) Interest on obligations under leases ) Investment gains (including contributions) - - Investment partnership gains (losses) ) ) Total other income (expenses) ) ) Earnings (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net earnings $
